 


109 HR 1757 IH: To provide that a person who brings a product liability action in a Federal or State court for injuries sustained from a product that is not in compliance with a voluntary or mandatory standard issued by the Consumer Product Safety Commission may recover treble damages, and for other purposes.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1757 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that a person who brings a product liability action in a Federal or State court for injuries sustained from a product that is not in compliance with a voluntary or mandatory standard issued by the Consumer Product Safety Commission may recover treble damages, and for other purposes. 
 
 
1.Damage recoveries
(a)Treble damagesAny person who brings a product liability action in a Federal or State court for injuries sustained from the use of a product that is not in compliance with a voluntary or mandatory standard issued by the Consumer Product Safety Commission shall recover treble damages.
(b)NoticeWithin 90 days of the date of enactment of this Act, the Consumer Product Safety Commission shall reissue each voluntary and mandatory standard the Commission has for a product with a notice notifying manufacturers of such products of the treble damage provision of subsection (a). 
 
